By the Goivrt,

Whiton C. J.
We do not see how the judgment of the County Court can be sustained.
The present defendant in error appears to have relied in the County Court principally upon the alleged error in the Justice in deciding improperly in regard to the weight and effect of the testimony, and in ruling out the testimony which was offered, of the declarations of a third person, (Lemonier). We think that the decision of the Justice was correct in regard to the admissibility of this testimony. It was not offered as explanatory of any act which the witness performed, and unless the plainest rules of evidence were violated, could not have been received. Lemoniere was a competent witness for either party, and we cannot imagine upon what principle his naked declarations can be allowed to be evidence.
In regard to the decision of the Justice upon the weight and effect of the testimony, we have only to remark that the testimony was conflicting, and that the decision of the Justice in such cases will not be reversed upon cerUora/ri. Bacon vs. Tarpenny, 3 Hill, 75.
Judgment of Gounty Court reversed, and judgment of Justice affirmed.